*1042OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant Carlos Abreu completed the offense of second-degree weapon possession, with the requisite intent, before committing the act constituting first-degree felony murder. Accordingly, the sentences for those crimes could be run consecutively (see People v Salcedo, 92 NY2d 1019, 1020-1021 [1998]). Additionally, the alleged evidentiary errors could not have affected the verdict in light of the overwhelming evidence of defendant’s guilt and, thus, any such error would be harmless.
Chief Judge Lippman and Judges Graffeo, Read, Smith and Pigott concur; Judge Rivera taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.